DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           JAMES J. NIXON,

                              Appellant,

                                   v.

                          STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1235



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Lee County; Robert J. Banning, Judge.

James J. Nixon, pro se.


PER CURIAM.

     Affirmed.

SILBERMAN, SLEET, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.